13-590
     Lin v. Holder
                                                                                      BIA
                                                                              A073 488 574
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
 ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
 DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
 ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 23rd day of October, two thousand fourteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MAO HE LIN,
14            Petitioner,
15
16                   v.                                         13-590
17                                                              NAC
18   ERIC H. HOLDER, JR., UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                Zhou Wang, New York, NY.
24
25   FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                  General; William C. Peachey,
27                                  Assistant Director; Brianne Whelan
28                                  Cohen, Acting Senior Litigation
29                                  Counsel; Jonathan Robbins, Trial
30                                  Attorney, Office of Immigration
31                                  Litigation, United States Department
32                                  of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Mao He Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 7,

 7   2013, decision of the BIA denying his motion to reopen.      In

 8   re Mao He Lin, No. A073 488 574 (B.I.A. Feb. 7, 2013).      We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, remaining mindful of the Supreme

13   Court’s admonition that such motions are “disfavored.”      Ali

14   v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)); Kaur v. BIA, 413 F.3d
16   232, 233 (2d Cir. 2005) (per curiam).

17       The BIA did not abuse its discretion in denying Lin’s

18   motion because he did not show his prima facie eligibility

19   for relief.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (a

20   movant’s failure to establish a prima facie case for the

21   underlying substantive relief sought is a proper ground on

22   which the BIA may deny a motion to reopen).   In order to


                                   2
 1   show that he had a well-founded fear of persecution on

 2   account of his practice of Falun Gong if he returned to

 3   China, Lin submitted: a letter from a friend in China which

 4   stated that Chinese police warned the friend that he and Lin

 5   “must not engage in illegal activity any more”; an affidavit

 6   from his brother, which stated that on the brother’s last

 7   visit to China from the United States, the police gave him a

 8   notice stating that they were aware Lin was illegally

 9   “spread[ing] Falun Gong to the Chinese citizen” and was

10   required to surrender himself to the police if he returned

11   to China; and the police notice itself.     The BIA reasonably

12   afforded this evidence minimal weight, as the police notice

13   was unsigned and unauthenticated, and the letter and

14   affidavit were from interested witnesses.     See Xiao Ji Chen

15   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

16   (the weight afforded to a movant’s evidence lies largely

17   within the discretion of the agency).

18       Furthermore, even taking these documents as proof that

19   the Chinese government is aware of Lin’s practice of Falun

20   Gong, the police notice did not specify what, if any,

21   penalties Lin would face as a result of his practice.     As a

22   result, the evidence does not demonstrate that Lin might


                                  3
 1   face any harm rising to the level of persecution.    See Jian

 2   Hui Shao v. Mukasey, 546 F.3d 138, 172 (2d Cir. 2008)

 3   (evidence of penalties or sanctions does not necessarily

 4   signal a reasonable possibility of persecution);

 5   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)

 6   (an alien’s fear of future persecution must be objectively

 7   reasonable).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                     4